UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7029



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RICHARD S. FOWLER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
94-216-DKC, CA-97-53-DKC)


Submitted:   May 28, 1998                   Decided:   June 9, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard S. Fowler, Appellant Pro Se. Odessa Palmer Jackson, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard S. Fowler seeks to appeal the district court's orders

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998) and denying his motion for reconsideration. We have

reviewed the record and the district court's orders and find no

reversible error. Accordingly, we deny a certificate of appealabil-
ity and dismiss the appeal on the reasoning of the district court.

United States v. Fowler, Nos. CR-94-216-DKC, CA-97-53-DKC (D. Md.
July 16 and 29, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2